HvmaN, O. J.
Plaintiff sued for the value of coal taken forcibly from him by officers of the city.
Defendant answered first by a general denial.. Subsequently, she filed *314an amended answer, in which, she claimed to he the owner of the coal.
It was admitted that the city tools the coal.
Cook & Brother, the vendors of the plaintiff, bought the coal for themselves; and, to pay for it, drew an order on the city. The city paid the order.
This is all the evidence introduced by defendant to establish ownership in the ooal. It is unnecessary to say that it is insufficient.
Defendant contends that there is not sufficient evidence, as required by Article 2257 of the Civil Code, of the contract of sale to plaintiff.
Andrews & Hogue were authorized by Cook & Brother, in a written power of attorney, to sell the coal. Andrews testified that, acting under this mandate, he sold the coal to plaintiff. Hogue testified, that he knew that the sale was going on, and subsequently approved it. Another witness swore that he measured the coal for Cook and jolaintiff
We think that this evidence fully comes up to the requirement of this Article of the Code.
The judge gave judgment against the city for the value of the coal when it was taken.
Judgment affirmed.